Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0211308 A1).

Regarding claim 9, Lee discloses a display device comprising: 
a light-emitting element [e.g., Fig. 6: 370]; 
a driving thin-film transistor [e.g., Fig. 2: T1] configured to control an amount of light-emitting current [e.g., Fig. 1: Iold] to the light-emitting element; 
a current supply electrode [e.g., Fig. 2: D5, D6, 741] for supplying the light-emitting current through the driving thin-film transistor to the light-emitting element [i.e., when Fig. 3: EM low; Paragraph 49: Vgs=(Dm+Vth)-ELVDD]; and 
a heater electrode [e.g., Figs. 2, 6: 172, 156] supplied with heating current [i.e., when Fig. 3: Sn low; Paragraph 46: Vg=Dm+Vth] to generate heat (e.g., see Paragraphs 35-37, 84-85 – wherein the passage of electric current through this conductor inherently produces heat, according to “Joule's law” or the phenomenon commonly known as “Joule/resistive/resistance/ohmic heating”), 
the heating current being different from the light-emitting current with no heating current being supplied to the light-emitting element [i.e., Fig. 3: when Sn is low, EM is high and Iold is not supplied],
wherein at least a part of the heater electrode faces a gate electrode [e.g., Fig. 6: 155a] of the driving thin-film transistor across an insulator [e.g., Fig. 6: 142] to function as a part of a storage capacitor [e.g., Figs. 2, 6: Cst] that determines a potential of the gate electrode, and 
wherein at least a part of a channel [e.g., Fig. 6: 131a] of the driving thin-film transistor overlaps the heater electrode when viewed planarly and
the light-emitting element is separated from the heater electrode so that the light-emitting element does not overlap the heater electrode when viewed planarly (e.g., see Fig. 6; Paragraphs 33-53, 86-108).

Regarding claim 11, Lee discloses the heater electrode is disposed outside an emission region [e.g., Fig. 6: 370] of the light-emitting element when viewed planarly (e.g., see Paragraphs 102-106).

Regarding claim 12, Lee discloses an entire region of the channel of the driving thin-film transistor is included in a region of the heater electrode when viewed planarly (e.g., see Fig. 6).

Regarding claim 13, Lee discloses 
a display region [e.g., Fig. 2: PX] including a plurality of light-emitting elements [e.g., Fig. 6: 370] including the light-emitting element and pixel circuits [e.g., Fig. 2: T3-T7] for the plurality of light-emitting elements; 
a control circuit [e.g., Fig. 2: T2] configured to control the pixel circuits; 
a first bus [e.g., Fig. 2: 172] and a second bus [e.g., Fig. 2: 741] disposed to sandwich the display region; and 
a plurality of heater electrodes  [e.g., Fig. 6: 156] including the heater electrode, 
wherein each of the two buses is connected with the control circuit via a connection pad  [e.g., Fig. 2: D2], and 
wherein each of the plurality of heater electrodes extends within the display region and 
a first end of each heater electrode is connected with the first bus and 
an opposite, second end of each heater electrode is connected with the second bus (e.g., see Paragraphs 33-53).

Regarding claim 15, Lee discloses the heater electrode is supplied with the heating current in a period [i.e., Fig. 3: Sn is low] other than a light emitting period [i.e., Fig. 3: EM low] of the light-emitting element (e.g., see Paragraphs 44-53).

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0211308 A1).

Regarding claim 10, Lee does not expressly disclose a temperature of the channel of the driving thin-film transistor is higher than a temperature of an emission region of the light-emitting element when the heater electrode is generating heat.

However, it would have been obvious to one of ordinary skill in the art at the time of filing, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., the temperature of the driving TFT channel being either higher than, equal to, or lower than the light emitting element’s emission region). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 14, Lee does not expressly disclose a temperature of the channel of the driving thin-film transistor is 80° C or higher and a temperature of the emission region of the light-emitting element is 70° C or lower when the heater electrode is generating heat.

However, it would have been obvious to one of ordinary skill in the art at the time of filing, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e., the temperature of the driving TFT channel being either higher than, equal to, or lower than 80° C; and the temperature of the light emitting element’s emission region being either higher than, equal to, or lower than 70° C). If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 1, this claim is rejected by the reasoning applied in rejecting claims 9 and 10.

Regarding claim 2, this claim is rejected by the reasoning applied in rejecting claim 9.

Regarding claim 3, this claim is rejected by the reasoning applied in rejecting claim 9.

Regarding claim 4, this claim is rejected by the reasoning applied in rejecting claim 11.

Regarding claim 5, this claim is rejected by the reasoning applied in rejecting claim 12.

Regarding claim 6, this claim is rejected by the reasoning applied in rejecting claim 13.

Regarding claim 7, this claim is rejected by the reasoning applied in rejecting claim 14.

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 15.


Response to Arguments
Applicant's arguments filed on 4 October 2022 have been fully considered but they are not persuasive.

Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of any new ground(s) of rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
20 October 2022